859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie Walker GORDON, Petitioner-Appellant,v.R.M. MUNCY, Mary Sue Terry, Attorney General of Virginia,Respondents- Appellees.
No. 88-7066.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Sept. 15, 1988.

Johnnie Walker Gordon, appellant pro se.
Richard Bain Smith, Office of Attorney General, for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Judge Butzner.
PER CURIAM:


1
Johnnie Walker Gordon seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Gordon v. Muncy, C/A No. 87-0769-R (E.D.Va. Mar. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.